Citation Nr: 1704388	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  13-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an award of additional compensation for the Veteran's son, J., as a dependent school child.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from April 1978 to April 1981, from April 1982 to March 1986, and from December 1990 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York, relating to additional compensation for the Veteran's son J. from his eighteenth birthday.


FINDINGS OF FACT

1.  An April 2004 rating decision granted the Veteran service connection for various disabilities, which resulted in an overall combined disability evaluation of 60 percent, effective from April 1, 2004.

2.  The Veteran was notified of the RO's April 2004 by letter dated that same month and was informed that VA was paying him as a veteran with two dependents and that his son J. would be removed from his award and his monthly compensation would be decreased, effective September [redacted], 2005, the date of J.'s eighteenth birthday; the Veteran was also sent a VA Form 21-8764 (Disability Compensation Award Attachment Important Information) and a VA Form 21-674 (Request for Approval of School Attendance).  

3.  A completed VA Form 21-674 was not received within one year of J.'s eighteenth birthday or within one year of J.'s commencement of schooling begun after his eightieth birthday.  

4.  VA first received a competed VA Form 21-674 the Veteran's son J. in February 2011.  



CONCLUSION OF LAW

The criteria for an award of additional compensation for the Veteran's son, J., as a dependent school child after his eighteenth birthday have not been met.  38 U.S.C.A. §§ 1115, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.57, 3.102, 3.667 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because no further notice or assistance to the Veteran would result in a different outcome because the facts make clear that the Veteran is not entitled to payment of additional compensation for his son J. as a dependent child based upon school attendance after September [redacted], 2005.  Accordingly, the Board finds that remand for further notification is not necessary.  See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  

Additionally, VA has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Here, the Board has carefully considered the Veteran's arguments but finds that the law is dispositive.  The facts are clear that the Veteran did not provide a VA Form 21-674 within one year of J.'s eighteenth birthday or within one year of J.'s commencement of schooling begun after his eightieth birthday.  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.  

II.  Analysis

The law provides for an additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2016).  Title 38, section 3.57(a)(1) of the United States Code defines a child as an unmarried individual who: (1) is under the age of 18; (2) became permanently incapable of self support before reaching the age of 18; or (3) is between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2014).  

The evidence of records shows that the Veteran was notified, via letter dated on April 19, 2004, of his award of VA compensation, which resulted in a combined disability evaluation of 60 percent.  The letter indicated the total monthly amount to be paid to the Veteran, stating that VA was paying him as a veteran with two dependents.  It was noted that his dependent child S was not being included in award, as S was over the age of 18.  The Veteran was further informed that his son J. would be removed from his award and his monthly compensation would be decreased, effective September [redacted], 2005, the date of J.'s eighteenth birthday.  Enclosed with the April 2004 letter was VA Form 21-8764 (Disability Compensation Award Attachment Important Information) and VA Form 21-674 (Request for Approval of School Attendance).  Specifically, VA Form 21-8764 informs veterans that the "may be entitled to additional compensation for a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school) or a child who became permanently incapable of self-support because of mental or physical defect prior to age 18."  http://www.vba.va.gov/pubs/forms/VBA-21-8764-ARE.pdf.  

The letter stated further that the Veteran should complete VA Form 21-674 with regard to his child S, who was already over the age of 18.  The Veteran was informed that if VA did not receive the evidence within one year from the date of this letter, VA could only pay him additional compensation for an eligible dependent from the date that VA received the evidence.  VA Form 21-674 states that it "should be completed by the person or claiming benefits for a veteran's child who is at least 18 but under 23 and attending school."  http://www.vba.va.gov/pubs/forms/vba-21-674-are.pdf.  It further provides that the form is needed to "determine entitlement to benefits for a veteran's child who is between age 18 and 23 and attending school (38 U.S.C. 104(a))."  

The Veteran provided no additional information in response to the April 2004 notification letter and save for a request that his claims file be transferred to the New York RO, no further communication was received from the Veteran until November 2009, when he sought increased ratings for his service-connected disabilities.  Then in November 2010, the Veteran contacted VA to request an audit of his account, stating that his son had been removed from his award and was never put back on after his eighteenth birthday while he was still in school.  In February 2011, the Veteran requested a retroactive award of additional compensation for his dependent son J. for the time period between when J. turned 18 until he graduated from college in 2009.  The Veteran stated that he had never received any paper work informing him how to maintain J. on his award after J.'s eighteenth birthday.  The Veteran also submitted a completed VA Form 21-674, dated on February 5, 2011, indicating the J. was still in high school when he turned 18 and that he was enrolled in college in a full time course of study from July 2006 to February 2009.  Also submitted was correspondence from the college confirming J.'s enrollment as reported.

In April 2011, the RO denied the Veteran's claim for retroactive benefits, stating that because the Veteran had not informed VA of J.'s school attendance within a year of his eighteenth birthday and/or within a year of his college graduation, additional benefits could not be paid.  In disagreeing with that decision, the Veteran stated that he was unaware that he needed to inform VA of J.'s school attendance, as he was informed by a VA employee that as long as his son was in school, "nothing needed to be done."  Then, in his VA Form 9, the Veteran asserted that he did submit paperwork to VA after J.'s eighteenth birthday, suggesting that it was "possible VA lost or never received [the] paperwork."

Upon review of the record, the Board finds that there is no basis upon which to award additional compensation for J. as a dependent school child at any point since September [redacted], 2005.  At the outset, the Board cannot conclude, based on the record and lay assertions of the Veteran, that the Veteran did seek to maintain J. on his award in a timely manner based on J.'s status as a school child after he turned 18.  Although in his VA Form 9, the Veteran reported having submitted the requisite paperwork, the Veteran's prior statements undermine the credibility of the latter assertion.  As noted above, the Veteran first asserted that he had not received any paperwork informing him of how to maintain on his award and then stated that he was unaware that he needed to inform VA of J.'s school attendance.  It is unclear to the Board why, had the Veteran indeed provided with VA with timely notice of J.'s continued school attendance, the Veteran would provide contradictory statements indicating that he was unaware the needed to do anything to maintain J. on his award.  In weighing credibility, VA may consider, among other things, interest, bias, inconsistent statements, internal inconsistency, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Given the inconsistency of his assertions, the Veteran's latter assertion that he provided the requisite forms to VA is not found to be sufficiently credible to establish that the Veteran did timely inform VA of J.'s continued school attendance.  

The Board also finds no other document dated prior to February 2011 that informs VA of J.'s school attendance.  Thus, the earliest that it can be said that the Veteran sought additional compensation based upon J.'s status as a dependent school child was February 5, 2011, the date of the VA From 21-674 wherein it was reported that J. was still in high school when he turned 18 and that he was enrolled in college in a full time course of study from July 2006 to February 2009.  (The Board acknowledges the November 2010 report of general information; this did not, however, constitute a claim for additional compensation and would also not be a timely request for such even if considered to be a claim.)

Notably, compensation "may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1year from the child's 18th birthday."  38 C.F.R. § 3.667(a)(1) (2016) (emphasis added).  Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday "may be paid from the commencement of the course of study if a claim is filed within 1 year from that date."  38 C.F.R. § 3.667(a)(2) (2016) (emphasis added).

Here, although the Veteran may have been entitled to additional compensation benefits for his son, J., as a dependent school child from, from the date of J.'s eighteenth birthday on September [redacted], 2005, until he completed his full time schooling in February 2009, because the Veteran did not submit a VA Form 21-674, or otherwise inform VA of J.'s status as a dependent school child within a year of J.'s 18th birthday or within a year of when J. began college in July 2006, payment of additional compensation for J., as a dependent school child, is not warranted as a matter of law.  38 C.F.R. § 3.667(a)(1), (2).

The Board has considered the Veteran's argument that he was not informed of the need to notify VA of J.'s status as a dependent school child after his eighteenth birthday.  The Veteran was, however, informed at the time of the 2004 rating decision that J. would be removed from the award effective the date of his eighteenth birthday.  The Veteran was also then informed that additional compensation may be paid for unmarried children under 23 if attending an approved school and was provided with forms necessary to seek this additional benefit.  Although those forms were provided specific to the Veteran's child S., the Veteran was still put on notice of J.'s future removal from the Veteran's award and the steps to take to maintain J. on the award.  In this regard, the Board notes that VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  

The Board sympathizes with the Veteran's contention that, since he was legally entitled to additional compensation for his son J. as a dependent school child, he should be entitled to a retroactive award of that compensation.  Unfortunately, the regulation is clear that claims for additional compensation for dependents over the age of 18, based on their enrollment in a course of instruction at an approved institution, must be filed within a set time limit.  Because the Veteran's claim was not filed with the prescribed timeframe for filing such a claim, the Board has no authority to grant entitlement to additional dependency compensation for the Veteran's son, J., as a dependent school child at any point since September [redacted] 2005.


ORDER

Entitlement to an award of additional dependency compensation for the Veteran's son, J., as a dependent school child is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


